DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  On line 13, the recitation “a controller” should be “the controller”.  Appropriate correction is required.
Claim Interpretation
Regarding claims 12 and subsequent dependent claims, the limitation “combination of” is being interpreted to specifically imply that the user inputs need to be simultaneously entered, at least within a very short period of time (very short sequential press), in order to effectuate a different functionality rather than for example, pressing one button to do one thing and then pressing another button to do another thing. This is typically accomplished by a simulataneous press, at least within a very short period of time. If this is not the interpretation intended by Applicant’s claim when read in light of Applicant’s specification, then the prior art would still read on this. However, given Applicant’s specification and claim differentiation doctrine it appears that the intention is to have a this type of press to effectuate a different function rather than two buttons which control the assist force being pressed independently to do two different functions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 13, 14, 19-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi et al. (USP 9682743) in view of Kurokawa et al. (USpgpub 20170203814).
Regarding claim 1, Miyoshi et al. discloses an operating system for a human-powered vehicle, comprising: a first operating device (fig.3, 64) comprising: a first base member (fig.3, 90 and the housing to which the Bowden cable fastens) including a first coupling (90a) end configured to be coupled to a handlebar, a first free end (end area of the assembly at the top of fig.3, opposite the coupling end) opposite to the first coupling end, and a first grip portion (any portion between those two ends can read on a grip portion since it is capable of being gripped) provided between the first coupling end and the first free end; and a first operating member (20L) pivotally coupled to the first base member about a first pivot axis (axis inherently present for the lever); a second operating device (66) comprising: a second base member (fig.3, 90 and the housing to which the Bowden cable fastens) including a second coupling end (104a) configured to be coupled to the handlebar, a second free end (top end opposite the coupling end) opposite to the second coupling end, and a second grip portion (any area between the ends could read on a grip portion) provided between the second coupling end and the second free end, the second base member being a separate member from the first base member (as seen in fig.3, they are provided for each handlebar grip); and a second operating member (20R) pivotally coupled to the second base member about a second pivot axis; a first user interface (88) configured to receive a first user input (can receive inputs via switches disposed thereon) and mounted to the first operating device (seen in fig.3); and a second user interface (102) configured to receive a second user input (receives input via switches) and mounted to the second operating device (seen in fig.3), at least one of the first user interface and the second user interface being configured to be operated to control an assist driving unit configured to assist a human power (col.6, lines 40+ describe how some of the buttons could be assigned to control an assist driving unit function), a controller (50 or 76) configured to control the assist driving unit to change an assist driving force generated by the assist driving unit based on at least one of the first user input and the second user input. 
Miyoshi et al. fails to explicitly disclose the controller is configured to control the assist driving unit to change the assist driving force based on a combination of the first user input and a second user input.
Kurokawa et al. teaches the concept of providing a controller which is configured to generate a third signal to operate an electric component based on the combination of pressing a first switch and a second switch concurrently (paragraphs 6-8).
  	It has been held that applying a known technique to a known device ready for improvement to yield predictable results is a support for a conclusion of obviousness, if the following findings can be established: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); (3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(D).
As per (1), the “base” device in Miyoshi discloses the use of one of two switches for control of an assist driving unit, However the claimed invention improves upon the use of individual switches by providing a controller capable of providing control based on concurrent actuation of the two inputs. As per (2), Kurokawa et al. teaches the technique of providing a controller capable of detecting a third signal output based on the concurrent operation of two switches for the purpose of controlling a driving unit or other electrical component. As per (3), one having ordinary skill in the art would have recognized that it is possible to adapt the system disclosed in Miyoshi to have a controller detecting a third signal output from the concurrent operation of two switches, as taught and suggested in Kurokawa and applying said technique to Miyoshi would have yielded predictable results of facilitating yet another potential use or function for the system as a whole. That is, this avoids the need for a third button to perform the action since the combination or concurrent operation of the switches acts as a third button (i.e. producing a third signal). As to (4), in the field of electronics it is very common to see electric switches or control units where the combination of button inputs yield another output. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Miyoshi to make use of a controller configured to control the assist driving unit  based on a combination of the first user input and second user input, based on the teachings of Kurokawa as established above, in order to yield predictable results of facilitating yet another potential use or function for the system as a whole. This would avoid the need for an additional button in the system.	
Note, for purpose of being concise in the write up, the limitations, which have already been addressed/annotated in previous claims, will be omitted.
Regarding claim 3, Miyoshi et al. discloses an operating system for a human-powered vehicle, comprising: a first operating device comprising: a first base member including a first coupling end configured to be coupled to a handlebar, a first free end opposite to the first coupling end, and a first grip portion provided between the first coupling end and the first free end; and a first operating member pivotally coupled to the first base member about a first pivot axis; a second operating device comprising: a second base member including a second coupling end configured to be coupled to the handlebar, a second free end opposite to the second coupling end, and a second grip portion provided between the second coupling end and the second free end, the second base member being a separate member from the first base member; and  51Attorney Docket No.: SMN-P0222 a second operating member pivotally coupled to the second base member about a second pivot axis (please see designations made above for claim 1; these limitations are all disclosed in Miyoshi et al.); a first user interface including at least one first switch (88a,b,c) configured to receive a first user input, the at least one first switch being mounted to the first operating device; and a second user interface (102 and possibly unit having 102a,b) including at least one second switch (102c,d and possibly 102a, b could read on this) configured to receive a second user input, the at least one second switch being mounted to the second operating device, and a total number of the at least one first switch of the first user interface being different from a total number of the at least one second switch of the second user interface (as seen in fig.3 the total number of switches is different), a controller (50 or 76) configured to control the assist driving unit to change an assist driving force generated by the assist driving unit based on at least one of the first user input and the second user input. 
Miyoshi et al. fails to explicitly disclose the controller is configured to control the assist driving unit to change the assist driving force based on a combination of the first user input and a second user input.
Kurokawa et al. teaches the concept of providing a controller which is configured to generate a third signal to operate an electric component based on the combination of pressing a first switch and a second switch concurrently (paragraphs 6-8).
  	It has been held that applying a known technique to a known device ready for improvement to yield predictable results is a support for a conclusion of obviousness, if the following findings can be established: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); (3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(D).
As per (1), the “base” device in Miyoshi discloses the use of one of two switches for control of an assist driving unit, However the claimed invention improves upon the use of individual switches by providing a controller capable of providing control based on concurrent actuation of the two inputs. As per (2), Kurokawa et al. teaches the technique of providing a controller capable of detecting a third signal output based on the concurrent operation of two switches for the purpose of controlling a driving unit or other electrical component. As per (3), one having ordinary skill in the art would have recognized that it is possible to adapt the system disclosed in Miyoshi to have a controller detecting a third signal output from the concurrent operation of two switches, as taught and suggested in Kurokawa and applying said technique to Miyoshi would have yielded predictable results of facilitating yet another potential use or function for the system as a whole. That is, this avoids the need for a third button to perform the action since the combination or concurrent operation of the switches acts as a third button (i.e. producing a third signal). As to (4), in the field of electronics it is very common to see electric switches or control units where the combination of button inputs yield another output. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Miyoshi to make use of a controller configured to control the assist driving unit  based on a combination of the first user input and second user input, based on the teachings of Kurokawa as established above, in order to yield predictable results of facilitating yet another potential use or function for the system as a whole. This would avoid the need for an additional button in the system.	  
Regarding claims 5 and 13, Miyoshi et al. discloses the operating system according to claim 4, wherein the first user input includes a first user operation input, the second user input includes a second user operation input, the first user interface includes a first electrical switch configured to receive the first user operation input, the second user interface includes a second electrical switch configured to receive the second user operation input (see claim 3, there are switches on each operating unit), and the controller is configured to control the assist driving unit to change the assist driving force based on at least one of the first user operation input and the second user operation input (as noted in claim 1, buttons such as 88B could be assigned to an assist driving unit control).  

Regarding claim 6, Miyoshi discloses an operating system according to claim 3,  wherein the first user input includes a first user operation input, the second user input includes a second user operation input and a second additional user operation input, the at least one first switch includes a first electrical switch (88b or c) configured to receive the first user operation input, the at least one second switch includes 52Attorney Docket No.: SMN-P0222 a second electrical switch (102a, b, c or d) configured to receive the second user operation input, and a second additional electrical switch (another of 102a, b, c, or d) configured to receive the second additional user operation input, and a controller is configured to control the assist driving unit to change the assist driving force based on at least one of the first user operation input (88 b or c are programmed to change assist driving force), the second user operation input, and the second additional user operation input.  
Regarding claim 7, Miyoshi et al. discloses an operating system according to claim 4, wherein the controller is configured to control the assist driving unit to change the assist driving force based on the first user operation input, and the controller is configured to control a gear changing device to change a gear ratio of the gear changing device based on the second user operation input (as noted in the disclosure the controller can control both assist driving functions and gear switching functions, seen in fig.2).  
Regarding claim 8, Miyoshi et al discloses the operating system according to claim 4, wherein the controller is configured to control the assist driving unit to increase the assist driving force based on one of the first user operation input and the second user operation input, and the controller is configured to control the assist driving unit to decrease the assist driving force based on the other of the first user operation input and the second user operation input (as disclosed the first user input could control assisting and the second user input could control gear shifting. It is important to note that it is common knowledge that these inputs could be varied and it is also a simple matter of design choice).  
Regarding claim 14, Miyoshi et al. in view of Kurokawa discloses the controller is configured to control the assist driving unit to change the assist driving force based on the first user operation input and the second user operation input which are respectively received by the first electrical switch and the second electrical switch within a determination time (as taught for claim one the controller can change the assist driving force as a result of concurrent presses of the switches and thus reads on within a determination time).
Regarding claim 19, Miyoshi et al. discloses an operating system for a human-powered vehicle, comprising: a first operating device comprising: a first base member including a first coupling end configured to be coupled to a handlebar, a first free end opposite to the first coupling end, and a first grip portion provided between the first coupling end and the first free end; and a first operating member pivotally coupled to the first base member about a first pivot axis; and a second operating device comprising: a second base member including a second coupling end configured to be coupled to the handlebar, a second free end opposite to the second coupling end, and a second grip portion provided between the second coupling end and the second free end; and a second operating member pivotally coupled to the second base member about a second pivot axis;  56Attorney Docket No.: SMN-P0222 a first assist switch configured to receive a first user assist input indicating an increase in an assist driving force of an assist driving unit, the first assist switch being mounted to one of the first operating device and the second operating device; a second assist switch configured to receive a second user assist input indicating a decrease in the assist driving force of the assist driving unit, the second assist switch being mounted to one of the first operating device and the second operating device; a first shift switch configured to receive a first user shift input indicating an increase in a gear ratio of a gear changing device, the first shift switch being mounted to one of the first operating device and the second operating device; and a second shift switch configured to receive a second user shift input indicating a decrease in the gear ratio of the gear changing device, the second shift switch being mounted to one of the first operating device and the second operating device (please see designations above for any limitations already addressed in previous claims. As for the switches, Miyoshi discloses 88b, 88c are assigned to assist driving function, 102a, 102b assigned to gear shifting); a controller (50 or 76) configured to control the assist driving unit to change an assist driving force generated by the assist driving unit based on at least one of the first user input and the second user input. 
Miyoshi et al. fails to explicitly disclose the controller is configured to control the assist driving unit to change the assist driving force based on a combination of the first user input and a second user input.
Kurokawa et al. teaches the concept of providing a controller which is configured to generate a third signal to operate an electric component based on the combination of pressing a first switch and a second switch concurrently (paragraphs 6-8).
  	It has been held that applying a known technique to a known device ready for improvement to yield predictable results is a support for a conclusion of obviousness, if the following findings can be established: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); (3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(D).
As per (1), the “base” device in Miyoshi discloses the use of one of two switches for control of an assist driving unit, However the claimed invention improves upon the use of individual switches by providing a controller capable of providing control based on concurrent actuation of the two inputs. As per (2), Kurokawa et al. teaches the technique of providing a controller capable of detecting a third signal output based on the concurrent operation of two switches for the purpose of controlling a driving unit or other electrical component. As per (3), one having ordinary skill in the art would have recognized that it is possible to adapt the system disclosed in Miyoshi to have a controller detecting a third signal output from the concurrent operation of two switches, as taught and suggested in Kurokawa and applying said technique to Miyoshi would have yielded predictable results of facilitating yet another potential use or function for the system as a whole. That is, this avoids the need for a third button to perform the action since the combination or concurrent operation of the switches acts as a third button (i.e. producing a third signal). As to (4), in the field of electronics it is very common to see electric switches or control units where the combination of button inputs yield another output. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Miyoshi to make use of a controller configured to control the assist driving unit  based on a combination of the first user input and second user input, based on the teachings of Kurokawa as established above, in order to yield predictable results of facilitating yet another potential use or function for the system as a whole. This would avoid the need for an additional button in the system.	 
Regarding claim 20, Miyoshi et al. discloses the operating system according to claim 19, further comprising a controller (50) configured to control the assist driving unit to increase the assist driving force based on the first user assist input, wherein the controller is configured to control the assist driving unit to decrease the assist driving force based on the second user assist input, the controller is configured to control the gear changing device to increase the gear ratio of the gear changing device based on the first user shift input, and the controller is configured to control the gear changing device to decrease the gear ratio of the gear changing device based on the second user shift input (described in the disclosure, col.6, col.7 and evident from fig.2).  
Regarding claims 21, and 22, Miyoshi et al. fails to explicitly disclose the precise arrangement of switches wherein the first assist switch is mounted to the first operating device, the second assist switch is mounted to the first operating device, the first shift switch is mounted to the first operating device, and the second shift switch is mounted to the first operating device; and the operating system according to claim 19, wherein the first assist switch is mounted to the first operating device, and the second assist switch is mounted to the second operating device.  
However, it has been held in KSR, that where there are a finite number of identified, predictable potentional solutions to a problem it would have been obvious to try these solutions. KSR, 550 U.S. at 421, 82 USPQ2d at 1397 
In this case the precise combination of location or functionalities for the switches already disclosed in Miyoshi et al. would present the predictable potential solutions. In other words, the assist switches and the gear switches could be assigned to the various switches on either operating device. In addition, one having ordinary skill in the art would have little difficulty in reassigning or reprogramming the functionalities of these switches since all the hardware is already present in the device and it would be a simple matter of assigning different functionalities to the various switches. It is important to note that all the claimed functionalities are already present in Miyoshi, i.e. switches to control gear shifting and to control assist driving unit.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tried the combination of switches as required by claims 21 and 22, in Miyoshi as a matter of design choice and obvious to try rationale. 
In addition, it has been further held that the rearrangement of parts would have been obvious. MPEP 2144.04, VI C and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this case, the rearrangement of the switches and/or their functionalities could be readily viewed as an obvious matter of design choice since as mentioned in the obvious to try rationale above, one having ordinary skill in the art would have little difficulty in either moving the switches or reprogramming them to have the already disclosed functionalities.
Regarding claim 23, Miyoshi et al. discloses the operating system according to claim 19, wherein 57Attorney Docket No.: SMN-P0222 the first assist switch is mounted to the first operating device, the second assist switch is mounted to the first operating device (88b, c), the first shift switch is mounted to the second operating device, and the second shift switch is mounted to the second operating device (102a, b).  
Regarding claim 24, Miyoshi et al. dislcoses operating system according to claim 19, wherein the first assist switch is mounted to at least one of a pommel portion (the portion reads on a pommel portion) and an inner lateral surface (the surface could also read on an inner lateral surface) of the first base member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu et al. (Uspgpub 20180057103) in view of Miyoshi et al. (USP 9682743) and further in view of Kurokawa et al. (USpgpub 20170203814).
Regarding claim 2,  Komatsu et al. discloses an operating system for a human-powered vehicle, comprising: a first operating device (l0) comprising: a first base member (12) including a first coupling end (12a) configured to be coupled to a handlebar, a first free end (12b) opposite to the first coupling end; and a first operating member (14) pivotally coupled to the first base member about a first pivot axis (a1), the first operating member including a first lower end and a first upper end 50Attorney Docket No.: SMN-P0222 that is closer to the first base member than the first lower end (see fig.7), the first lower end positioned below the first upper end while the first operating device is mounted to the handlebar (seen in fig.7); a second operating device (11; this operating device would have the same elements as already described for the first and thus annotations will be omitted) comprising: a second base member including a second coupling end configured to be coupled to the handlebar, a second free end opposite to the second coupling end; and a second operating member pivotally coupled to the second base member about a second pivot axis, the second operating member including a second lower end and a second upper end that is closer to the second base member than the second lower end, the second lower end positioned below the second upper end while the second operating device is mounted to the handlebar (evident from disclosure and fig.7, both operating devices would have the same basic structure); a first user interface configured to receive a first user input and mounted to the first operating device (SW1); and a second user interface (SW1 on other lever) configured to receive a second user input and mounted to the second operating device. Komatsu does not specify the functionality of the switching controls and thus it is suggested that any known type of control could be programmed to these switches or could be utilized.
Komatsu et al. fails to explicitly disclose at least one of the first user interface and the second user interface being configured to be operated to control an assist driving unit configured to assist a human power.  
Miyoshi et al. teaches the use of a first user interface (88) and controller (50) which is configured to be operated to control an assist driving unit configured to assist a human power.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the switching or user interface disclosed in Komatsu et al. to have a user interface which is configured to control an assist driving unit configured to assist a human power in order to add the predictable result of facilitating the digital control of the assist motor for the bicycle via easily accessible hand control switches. It is common place that switches could be utilized and/or programmed for basic functionalities of different systems such as assist driving functions.
Komatsu et al. in view of Miyoshi et al. fails to explicitly disclose the controller is configured to control the assist driving unit to change the assist driving force based on a combination of the first user input and a second user input.
Kurokawa et al. teaches the concept of providing a controller which is configured to generate a third signal to operate an electric component based on the combination of pressing a first switch and a second switch concurrently (paragraphs 6-8).
  	It has been held that applying a known technique to a known device ready for improvement to yield predictable results is a support for a conclusion of obviousness, if the following findings can be established: (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"(2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); (3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(D).
As per (1), the “base” device in Miyoshi discloses the use of one of two switches for control of an assist driving unit, However the claimed invention improves upon the use of individual switches by providing a controller capable of providing control based on concurrent actuation of the two inputs. As per (2), Kurokawa et al. teaches the technique of providing a controller capable of detecting a third signal output based on the concurrent operation of two switches for the purpose of controlling a driving unit or other electrical component. As per (3), one having ordinary skill in the art would have recognized that it is possible to adapt the system disclosed in Miyoshi to have a controller detecting a third signal output from the concurrent operation of two switches, as taught and suggested in Kurokawa and applying said technique to Miyoshi would have yielded predictable results of facilitating yet another potential use or function for the system as a whole. That is, this avoids the need for a third button to perform the action since the combination or concurrent operation of the switches acts as a third button (i.e. producing a third signal). As to (4), in the field of electronics it is very common to see electric switches or control units where the combination of button inputs yield another output. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system in Miyoshi to make use of a controller configured to control the assist driving unit  based on a combination of the first user input and second user input, based on the teachings of Kurokawa as established above, in order to yield predictable results of facilitating yet another potential use or function for the system as a whole. This would avoid the need for an additional button in the system.	
Allowable Subject Matter
Claims 9-11, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656